DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-9 are system claims, where the system only comprises modules.  However, neither the claims nor the specification defines the structure of the modules.  Modules can be interpreted as software, and as such, claims 1-9 can be interpreted as software per se, which is not a statutory subject matter.  Claims 10-18 are also rejected because they are method claims that appear to be performed entirely by software.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards generating a trading decision based on obtained market data, trading data, and analysis of such data. The claimed concept comprises generating a market view (according to market information), generating a state (according to the market information, the market view, and a trading information), generating a decision parameter (according to the state), and generating a decision (according to the decision parameter).  The concept of generating trading decision based on obtained data is a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The claimed steps can also be performed mentally, thus the present claims also fall within the Mental Process grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-18 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards generating a trading decision based on obtained market data, trading data, and analysis of such data. The claimed concept comprises generating a market view (according to market information), generating a state (according to the market information, the market view, and a trading information), generating a decision parameter (according to the state), and generating a decision (according to the decision parameter).  The concept of generating trading decision based on obtained data is a fundamental economic practice.  There is an entire industry that analyzes market data and providing stock trading recommendation. Thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The claimed steps can also be performed mentally.  Generating a market view, generating a state, generating a decision parameter, and generating a decision can be performed by the human mind without any computer.  It is not even clear if there is any hardware component in the claims.  Even if there is, computer elements are merely extra-solution.  Thus the present claims also fall within the Mental Process grouping.   Furthermore, the present claims describe obtaining data, analyzing data, and presenting result of the analysis.  They follow the fact pattern of the ineligible claims in Electric Power Group v. Alstom.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 and 10 recite a plurality of modules as additional elements.  Neither the claims nor the specification defines the structure of the modules, as such the modules can be interpreted as software.  The additional elements are claimed to perform basic computer functions, such as receiving data and performing calculations based on the received data.  Depending claims 2-9 and 11-18 do not recite any additional element.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claimed process (i.e. generating a market view, generating a state, generating a decision parameter, and generating a decision parameter) can be performed by the human mind without any computer, and the recitation of the computer elements amounts to mere instruction to implement an abstract concept on computer.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as generating a market view, generating a state, generating a decision parameter, and generating a decision can be performed by the human mind without any computer.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzman et al. (Patent No.: US 11,080,789), in view of Xiong et al. (Xiong et al., Practical Deep Reinforcement Learning Approach for Stock Trading, Columbia University, Dec 2, 2018), and Sisk (Patent No.: US 11,257,161).
As per claim 1 and 10, Guzman teaches a trading decision generation system, comprising: 
a market view generation module configured to generate a market view according to a market information (see column 9 line 37-58, “An analysis platform for statistical and econometric models combining correlation data with economic and financial historical and real-time data sources to generate and make forecasts of future values of portfolios of assets, correlations, economic or financial data or predict asset returns”); 
a state integration module configured to generate a state according to the market information, the market view and a trading information (see column 9 line 16-58, “such indicators can be used to forecast future outcomes and predict future values of various economic or financial conditions, quantities, or states, or asset prices”, “The use of asset prices and/or returns and/or other data to make indicators regarding current and/or future correlations risks of economic or financial conditions, quantities or states, or asset prices”, and “Combining several of these data sources with (i) other asset price and/or return data, and/or (ii) economic, financial and news data, or combining several sources of economic, financial and news data to create a composite indicator of current and/or future economic or financial conditions, quantities or states, or asset price”); 
a decision parameter generation module configured to generate a decision parameter according to the state (see column 18 line 5-25, a forecast or trade recommendation generated at 210 can forecast financial quantities in the following general manner.  Forecast 210 can generate and/or receive parameters generated by portfolio impact 209 and statistical analysis/econometric modeling 208, which receives automatically, via a network, or manually entered by a user, a set of indicators at 206 which have been processed at 205 and/or receive directly other data which has been processed solely at 206”; also see column 19 line 49-59); and 
a decision generation module configured to generate a decision according to the decision parameter (see column 18 line 5-25, a forecast or trade recommendation generated at 210 can forecast financial quantities in the following general manner.  Forecast 210 can generate and/or receive parameters generated by portfolio impact 209 and statistical analysis/econometric modeling 208, which receives automatically, via a network, or manually entered by a user, a set of indicators at 206 which have been processed at 205 and/or receive directly other data which has been processed solely at 206”; also see column 19 line 49-59), 
wherein the market view shows whether a future price of a target will be higher or lower than a current price of the target after a specific time period in the future (see column 9 line 16-58, “such indicators can be used to forecast future outcomes and predict future values of various economic or financial conditions, quantities, or states, or asset prices”).
Examiner notes the claim language regarding to calculating the market view, the state, the decision parameters and the decision is broad and unspecific, such that the claims could read on other prior arts.  
Xiong teaches a market view generation module configured to generate a market view according to a market information; a state integration module configured to generate a state according to the market information, the market view and a trading information; a decision parameter generation module configured to generate a decision parameter according to the state; a decision generation module configured to generate a decision according to the decision parameter (see entire reference; page 2 and 3 disclose formulas and parameters for calculating the claimed factors and providing decision – such as buy, sell, or hold).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Guzman with teaching from Xiong to teach the claimed limitations.  The modification would have been obvious, because it is merely applying a known technique (i.e. using known models/formulas to generate trading decision) to a known system (i.e. trading decision generation system) ready to provide predictable result (i.e. apply academic research into real life trading situation).
Examiner notes the combination of Guzman and Xiong does not explicitly teach wherein the trading decision generation system is trained by a training method comprising: training the market view generation module with a first historic data corresponding to a first time interval; generating a prediction result by the market view generation module which has been trained by the first historic data according to a second historic data corresponding to a second time interval; calculating a plurality of accuracies corresponding to a plurality of calculation intervals within the second time interval by a market view simulator according to the second historic data and the prediction result; and generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies.
Sisk teaches training the market view generation module with a first historic data corresponding to a first time interval (see claim 10, “automatically determining by a feature engine a set of features, the feature engine applying machine learning to train a predictive module, the feature engine having automatically generated a set of features based on historical sentiment data, wherein the set of features are calibrated by the feature engine by analyzing a set of historical present data”); 
generating a prediction result by the market view generation module which has been trained by the first historic data according to a second historic data corresponding to a second time interval (see claim 10, “wherein the set of features are calibrated by the feature engine by analyzing a set of historical present data, and wherein a rolling window retraining period the historical present data is compared to and used to supplement a set of training data in a simulated training period to improve accuracy of the feature engine in a liver running period and to train a set of predictive models accessible and executable by the predictive module”; prior art teaches generating prediction result that is calibrated by historical data with a rolling window retraining period, thus prior art suggests the prediction result is continuously calibrated by historic data from a plurality of intervals); 
calculating a plurality of accuracies corresponding to a plurality of calculation intervals within the second time interval by a market view simulator according to the second historic data and the prediction result (see claim 10, “wherein the set of features are calibrated by the feature engine by analyzing a set of historical present data, and wherein a rolling window retraining period the historical present data is compared to and used to supplement a set of training data in a simulated training period to improve accuracy of the feature engine in a liver running period and to train a set of predictive models accessible and executable by the predictive module”; prior art teaches generating prediction result that is calibrated by historical data with a rolling window retraining period, thus prior art suggests the prediction result is continuously calibrated by historic data from a plurality of intervals to improve accuracy of the prediction; prior art teaches the goal of retraining the prediction model is to improve accuracy, thus it implies accuracy of each rolling interval is determined and analyzed); and 
generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies (see claim 10, “the predictive modules of the computer automatically entering the derivative sentiment value and the first sentiment score into a predictive model from the set of predictive models, and executing the predictive model to generate an expression in electric form representing a predicted behavior associated with the first company, the predictive module having been trained using machine learning by the feature engine, and wherein the set of features are used to more accurately arrive at the generated expression”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Guzman and Xiong with teaching from Sisk to include wherein the trading decision generation system is trained by a training method comprising: training the market view generation module with a first historic data corresponding to a first time interval; generating a prediction result by the market view generation module which has been trained by the first historic data according to a second historic data corresponding to a second time interval; calculating a plurality of accuracies corresponding to a plurality of calculation intervals within the second time interval by a market view simulator according to the second historic data and the prediction result; and generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies.  The modification would have been obvious, because it is merely applying a known technique (i.e. continuously retrain prediction model by comparing predictive value with actual historical present data in a rolling window fashion) to a known system (i.e. trading decision generation system) ready to provide predictable result (i.e. improve accuracy of prediction).
As per claim 2 and 11, Guzman teaches the decision generation module generates a plurality of decisions comprising renewal, suspension, redemption, overweight and underweight (see column 19 line 49-59, “a securities screening and selection module to identify candidate securities to buy or sell on the basis of correlation risk”; generating buy or sell recommendation is similar to generating overweight and underweight decision).
 	As per claim 3 and 12, Guzman does not teach wherein the trading decision generation system is obtained through a training using a first historic data corresponding to a first time interval, a second historic data corresponding to a second time interval, a market view simulator, a trading period generator and a reward calculator. 
Xiong teaches the trading decision generation system is obtained through a training using a first historic data corresponding to a first time interval, a second historic data corresponding to a second time interval, a market view simulator, a trading period generator and a reward calculator (see page 5 under 4.1 Data Processing, “Data from 01/01/2009 to 12/13/2014 are used for training…Toe better exploit the trading data, we continue training our agent while in the trading stage as this will improve the agent to better adapt the market dynamics”; see page 2 for reward calculator).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Guzman with teaching from Xiong to include the trading decision generation system is obtained through a training using a first historic data corresponding to a first time interval, a second historic data corresponding to a second time interval, a market view simulator, a trading period generator and a reward calculator.  The modification would have been obvious, because it is merely applying a known technique (i.e. using machine learning to train the system with historical data) to a known system (i.e. trading decision generation system) ready to provide predictable result (i.e. improve accuracy of decisions).
 As per claim 4 and 13, Guzman teaches generating a trading period by a trading period generator (see column 4 line 58 through column 5 line 33); 
generating a state by the trading period generator according to the trading period, the first historic data, a trading information and the simulated prediction result (see column 9 line 16-58, “test the indicator against actual outcomes and historical data”, “such indicators can be used to forecast future outcomes and predict future values of various economic or financial conditions, quantities, or states, or asset prices”, “The use of asset prices and/or returns and/or other data to make indicators regarding current and/or future correlations risks of economic or financial conditions, quantities or states, or asset prices”, and “Combining several of these data sources with (i) other asset price and/or return data, and/or (ii) economic, financial and news data, or combining several sources of economic, financial and news data to create a composite indicator of current and/or future economic or financial conditions, quantities or states, or asset price”);  
 	generating a decision parameter by the decision parameter generation module according to the state (see column 18 line 5-25, a forecast or trade recommendation generated at 210 can forecast financial quantities in the following general manner.  Forecast 210 can generate and/or receive parameters generated by portfolio impact 209 and statistical analysis/econometric modeling 208, which receives automatically, via a network, or manually entered by a user, a set of indicators at 206 which have been processed at 205 and/or receive directly other data which has been processed solely at 206”; also see column 19 line 49-59); 
 	generating a decision by a decision generation module according to the decision parameter (see column 18 line 5-25, a forecast or trade recommendation generated at 210 can forecast financial quantities in the following general manner.  Forecast 210 can generate and/or receive parameters generated by portfolio impact 209 and statistical analysis/econometric modeling 208, which receives automatically, via a network, or manually entered by a user, a set of indicators at 206 which have been processed at 205 and/or receive directly other data which has been processed solely at 206”; also see column 19 line 49-59); 
	Examiner notes however, Guzman does not teach does not explicitly teach calculating a reward by a reward calculator according to the decision and the trading information; and adjusting the decision parameter generation module according to the reward.
	Xiong teaches calculating a reward by a reward calculator according to the decision and the trading information; and adjusting the decision parameter generation module according to the reward (see page 2, bullet points regarding to Reward r and Action-value Q – the expected reward achieved by action a at the state s following policy pi; see page 3, it appears that there are different formula or different calculation methods for calculating Q).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Guzman with teaching from Xiong to include calculating a reward by a reward calculator according to the decision and the trading information; and adjusting the decision parameter generation module according to the reward.  The modification would have been obvious, because it is applying a known technique (i.e. calculating a reward) to a known system (i.e. trading decision generation system) ready to provide predictable result (i.e. improve accuracy of decisions).
 	As per claim 5 and 14, Guzman teaches wherein the generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies further comprises: generating a normal distribution by the market view simulator according to the accuracies, and generating the simulated prediction result according to the normal distribution (see column 11 line 48-67).
 	As per claim 6 and 15, Guzman teaches wherein the market view simulator generates a binominal distribution according to the normal distribution, and generates the simulated prediction result according to the binominal distribution (see column 10 line 10-33, “multivariate normal distribution” is a binominal distribution).
 	As per claim 7 and 16, Guzman teaches wherein the generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies further comprises: 
calculating a mean and a variance by the market view simulator according to the accuracies (see column 9 line 16-36, column 14 line 31-40);
 	generating a normal distribution by the market view simulator according to the mean and the variance (see column 11 line 48-67);
 	generating a simulation accuracy by the market view simulator according to the normal distribution (see column 9 line 16-36, column 14 line 31-40, and column 18 line 26 through column 19 line 3);
 	creating a binominal distribution with a success rate being the simulation accuracy by the market view simulator (see column 10 line 10-33, “multivariate normal distribution” is a binominal distribution); and
 	generating the simulated prediction result by the market view simulator according to the binominal distribution (see column 9 line 37-58, “An analysis platform for statistical and econometric models combining correlation data with economic and financial historical and real-time data sources to generate and make forecasts of future values of portfolios of assets, correlations, economic or financial data or predict asset returns”; and column 18 line 26 through column 19 line 3).
 	As per claim 8 and 17, Guzman does not teach wherein when the reward calculator calculates the reward, using different calculation methods for different decisions.
	Xiong teaches when the reward calculator calculates the reward, using different calculation methods for different decisions (see page 2, bullet points regarding to Reward r and Action-value Q – the expected reward achieved by action a at the state s following policy pi; see page 3, it appears that there are different formula or different calculation methods for calculating Q).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Guzman with teaching from Xiong to include when the reward calculator calculates the reward, using different calculation methods for different decisions.  The modification would have been obvious, because it is merely applying a known technique (i.e. using different calculation methods for calculating rewards) to a known system (i.e. trading decision generation system) ready to provide predictable result (i.e. allow system to be more flexible at different situations).
  	As per claim 9 and 18, Guzman teaches a user interface configured to display a trading amount each time a decision is generated by the decision generation module, wherein when the decision is overweight or underweight, the trading amount varies with the decision parameter and a base capital (see column 17 line 14-40 and column 19 line 49-62).

Response to Remarks
	In the response filed on 06/27/2022, independent claim 1 is amended with the limitation, “wherein the trading decision generation system is trained by a training method comprising: training the market view generation module with a first historic data corresponding to a first time interval; generating a prediction result by the market view generation module which has been trained by the first historic data according to a second historic data corresponding to a second time interval; calculating a plurality of accuracies corresponding to a plurality of calculation intervals within the second time interval by a market view simulator according to the second historic data and the prediction result; and generating a simulated prediction result corresponding to the first time interval by the market view simulator according to the accuracies”.  Independent claim 10 is also amended with similar limitation.
	Rejection under 35 U.S.C. 101
	Applicant's arguments filed on 06/27/2022 have been fully considered but they are not persuasive.  Applicant argued that the claimed invention comprises a specific training method to train the trading decision generation system to solve a specific technical problem.  Examiner disagrees and points out that even with the amended limitation, the present claims recite a process of obtaining data, analyzing data, and providing result of the analysis.  As such, the present claims follow closely the pattern of the ineligible claims in Electric Power Group v. Alstom.  Moreover, retraining prediction model by comparing predicted result to actual historical present data to improve prediction accuracy was a known technique, as evident in Sisk (Patent No.: US 11,257,161, see claim 10 and 19).  It is a basic computer learning technique.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
Rejection under 35 U.S.C. 103
	Examiner cites a new reference Sisk (Patent No.: US 11,257,161) to address the amended feature.  Updated rejection is provided in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022